Citation Nr: 1444386	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  08-30 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent prior to August 15, 2012, and in excess of 20 percent from August 15, 2012, for right tennis elbow.

2.  Entitlement to an evaluation in excess of 10 percent for residuals of status post right shoulder arthroscopy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served on active duty from January 1994 to December 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In April 2012, the Board remanded the claims for increase.  While in remand status, the RO assigned a 20 percent evaluation for right elbow disability effective from August 15, 2012 (date of recent VA examination).  As a higher schedular evaluation for this disability is possible both prior to and from this date, the issue of entitlement to an increased rating remains before the Board on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Board notes that there is a VA electronic file associated with the Veteran's claims.  The documents located therein are either duplicative or irrelevant to the issues on appeal, except for the appeal brief dated in August 2014.


FINDINGS OF FACT

1.  Prior to August 15, 2012, the Veteran's right elbow disability was not manifested by motion lost beyond the last quarter of the arc on pronation; for the period from August 15, 2012, there was limitation of pronation with motion lost beyond the last quarter of the arc.

2.  Right shoulder range of motion is limited to 90 degrees (shoulder level) due to pain from August 15, 2012; prior to August 15, 2012, range of motion was from 0-180 degrees on flexion and abduction, and 90 degrees on external rotation.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent prior to August 15, 2012, and in excess of 20 percent from August 15, 2012, for right elbow disability are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Part 4, Diagnostic Code 5213 (2013).

2.  The schedular criteria for an evaluation in excess of 10 percent prior to August 15, 2012, for right shoulder disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Part 4, Diagnostic Code 5099-5010 (2013).

3.  The schedular criteria for a 20 percent evaluation, and no more, from August 15, 2012, for right shoulder disability are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Part 4, Diagnostic Code 5099-5010, 5201 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

VA met its duty to notify.  The Board observes that this case arises from the Veteran's disagreement with the RO's September 2007 decision to confirm and continue the assigned evaluations following the sua sponte VA re-examinations of those conditions.  A February 2008 letter provided the Veteran VCAA notice.  A June 2012 letter again notified the Veteran of how VA determines disability evaluations and effective dates.  VA further notified the Veteran of the rating criteria for the elbow and shoulder in a November 2012 supplemental statement of the case.  Although the timing of the notice letters is not prior to the rating decision on appeal, the record reflects actual notice as demonstrated by the Veteran's statements arguing for an increase based on his symptomatology.  Also, the Veteran has been represented throughout the appeal by an accredited representative and there is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.  Lastly, the Veteran has not asserted any prejudicial or harmful error in VCAA notice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).

VA further met its duty to assist.  All relevant medical records have been obtained and associated with the record.  VA afforded the Veteran VA examinations in response to the claims herein decided.  The Board previously reviewed the record, determined that the VA examination of record was inadequate, and remanded the case for the purpose of affording the Veteran a new VA examination.  The Veteran presented for VA examinations in August 2012.  The Board has reviewed the examination reports and finds substantial compliance with the requirements articulated in the Board's prior remand decision.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Accordingly, the Board will address the merits of the claim.

II.  Claims for Increase

The Veteran seeks increased evaluations for disabilities of the right elbow and right shoulder.  He reports, for the right elbow, "extreme limitation of motion due pain and swelling after any physical activity such as playing sports, lifting weights, mechanical repairs, and washing or waxing my vehicle."  See Veteran's Statement (October 2007).  He similarly reports right shoulder pain and limitation of motion following physical activities.  Id.  The Veteran submitted private medical evidence charting his pain complaints for the joints in 2005-2006, to include the right shoulder, which ranged from 4 to 6 on a pain scale (0-10) with 10 representing the most severe pain.

The Veteran indicated that he treats his symptoms with Ibuprofen.  He denied physical therapy.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

Schedular Criteria

The Veteran's right shoulder disability is assigned a 10 percent evaluation under Diagnostic Code 5099-5010.  His right elbow disability is assigned a 20 percent disability evaluation from August 15, 2012 and a 10 percent evaluation prior thereto under Diagnostic code 5213.  In this case, the evidence shows that the Veteran is right-handed, and thus the ratings for the major (right) extremity apply.  38 C.F.R. § 4.69. 

Under  38 C.F.R. § 4.27, when a disability is unlisted, a Diagnostic Code number will be "built-up" by using the first two digits of the Diagnostic Code for the most closely analogous disability, followed by the digits "99".  Under Diagnostic Code 5010, traumatic arthritis established by X-ray findings is rated as degenerative arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.

Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings is rated based on limitation of motion under appropriate diagnostic codes for the specific joint or joints involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  If there is limitation of motion but it is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion-to be combined, not added.  If there is no limitation of motion, a 10 percent rating applies if there is X-ray evidence that two or more major joints or two or more minor joint groups are involved.  A 20 percent rating applies if there is X-ray evidence of the involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  38 U.S.C.A. § 4.71a, Diagnostic Code 5003.  For purposes of rating disability from arthritis, the major joints are the shoulder, elbow, wrist, hip, knee, and ankle.  38 C.F.R. § 4.45.

The diseases under Diagnostic Codes 5013 through 5024 will be rated on limitation of motion of affected parts, as arthritis, degenerative (except gout). 38 C.F.R. § 4.71a, Diagnostic Codes 5013-5024. 

Diagnostic Code 5213 provides ratings based on limitation of supination, limitation of pronation, and bone fusion.  Supination limited to 30 degrees or less is rated 10 percent disabling for the major side.  Pronation limited with motion lost beyond the last quarter of arc, so the hand does not approach full pronation, is rated 20 percent disabling for the major side; pronation limited with motion lost beyond the middle of arc is rated 30 percent disabling for the major side.  Loss of supination or pronation due to bone fusion, with the hand fixed near the middle of the arc or moderate pronation, is rated 20 percent disabling for the major side; loss of supination or pronation due to bone fusion, with the hand fixed in full pronation, is rated 30 percent disabling for the major side; and loss of supination or pronation due to bone fusion, with the hand fixed in supination or hyperpronation, is rated 40 percent disabling for the major side.  38 C.F.R. § 4.71a, Diagnostic Code 5213 (2013).

The normal ranges of motion for the elbow are flexion to 145 degrees, extension to 0 degrees, pronation of forearm to 80 degrees, and supination of forearm to 85 degrees.  38 C.F.R. § 4.71, Plate I.

Diagnostic Code 5201 provides a 20 percent rating for arm motion limited at the shoulder level, major, a 30 rating for arm motion limited midway between the side and shoulder level, major; and a 40 percent rating for arm motion limited to 25 degrees from the side, major.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2013).  Normal range of shoulder flexion and abduction is from 0 to 180 degrees, and internal/external rotation is from 0 to 90 degrees.  38 C.F.R. § 4.71a, Plate I.

Elbow Disability (Major)

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against an evaluation in excess of 10 percent prior to August 15, 2012, and in excess of 20 percent thereafter for right elbow disability.  Neither the lay nor the medical evidence more nearly reflects the schedular criteria for a higher evaluation.  38 C.F.R. § 4.7.

Prior to August 15, 2012, the evidence more nearly reflects the schedular criteria for a 10 percent disability rating.  Report of VA examination dated in August 2007 reflects history of deformity and effusion.  Range of motion was from 0 to 80 degrees on pronation and supination, without additional limitation of motion on repetitive use.  There was no pain, weakness, fatigue, lack of endurance, or incoordination on repetitive use.  There was no evidence of bone fusion.  Tendonitis, painful movement was noted.  X-ray of the right elbow was normal.  The diagnosis was elbow tendonitis.  The examiner stated that this had no effect on occupational activities, moderate effect on exercise, and mild effect on chores/shopping/sports.

From August 15, 2012, the evidence more nearly reflects the criteria for a 20 percent evaluation for right elbow disability.  Report of VA examination dated in August 2012 reflects a diagnosis for right elbow strain.  By history, he developed right elbow pain in 1995 without injury.  The Veteran reported persistent pain, treated with Motrin as needed.  The Veteran indicated that he had flare-ups at night with decreased function.  Range of motion testing for the right elbow showed flexion to 130 degrees, with pain at 130 degrees; extension to 0 degrees.  There was no change in range of motion on repetitive use testing.  There was no functional loss or additional limitation in range of motion following repetitive use testing, to include weakened movement, excess fatigability, incoordination, and pain on movement.  The Veteran had localized tenderness on palpation.  Muscle strength was 5/5 (normal).  Ankylosis was not found.  There was limitation of pronation with motion lost beyond the last quarter of the arc; hand does not approach full pronation.  The examiner noted that the Veteran did not have functional impairment such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  The disability required the Veteran to switch from a physical labor job to a desk job.  Severity of the right elbow disorder was described as "moderate."

Neither the lay nor the medical evidence of record more nearly reflects limitation of pronation with motion lost beyond the last quarter of the arc or that hand does not approach full pronation for the period prior to August 15, 2012.  Likewise, neither the lay nor the medical evidence more nearly reflects limitation of pronation with motion lost beyond the middle arc for the period from August 15, 2012.  Therefore, evidence more nearly approximates the criteria for a 10 percent rating prior to August 15, 2012, and for a 20 percent rating from this date.

The Board accepts that the Veteran is competent to report that his disability is worse.  Layno, supra.  The Board further accepts that the Veteran has functional impairment, pain, and pain on motion.  See DeLuca, supra.  Furthermore, the Board finds the Veteran's own reports of symptomatology to be credible.  However, neither the lay nor medical evidence reflects the functional equivalent of symptoms required for a higher evaluation.  The more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that the currently assigned evaluations are appropriate for the Veteran's right elbow disability.  In order to warrant a higher evaluation, there must be the functional equivalent of pronation with motion lost beyond the last quarter of the arc or that hand does not approach full pronation for the period prior to August 15, 2012; and for the period from August 15, 2012, there must be the functional equivalent of limitation of pronation with motion lost beyond middle arc or bone fusion (hand fixed).  Pain alone does not constitute functional loss under VA regulations.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Board has considered whether a higher or separate disability evaluation is available under any other potentially applicable provision of the rating schedule.  However, neither a higher nor separate evaluation is warranted based on any other provision of the rating schedule as there is no ankylosis, impairment of flexion/extension to compensable degree, or other impairment of the elbow, radius, or ulna.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5205-5012.

Also, there is no basis to further stage the rating as the evidence shows no distinct period where the disability exhibited symptoms that would warrant a different rating.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings).  Accordingly, the claim is denied.  As the evidence of record is not roughly in equipoise, there is no doubt to resolve.  38 U.S.C.A. § 5107 (West 2002); Gilbert, supra. at 53 (1990).

Shoulder Disability (Major)

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against an evaluation in excess of 10 percent for residuals of status post right shoulder arthroscopy prior to August 15, 2012.  However, the Board finds that a 20 percent evaluation is warranted for right shoulder disability from August 15, 2012.

The evidence more nearly reflects the schedular criteria for a 10 percent disability rating prior to August 15, 2012.  Neither the lay nor the medical evidence shows arm limitation of motion that more closely approximates the shoulder level or worse.  38 C.F.R. § 4.7.

Report of VA examination dated in August 2007 reflects findings for right shoulder range of motion.  Abduction was from 0 to 180 degrees; external and internal rotation were from 0 90 degrees.  There was no additional limitation of motion on repetitive use.  There was no pain, weakness, fatigue, lack of endurance, or incoordination on repetitive use.  There was no evidence of recurrent shoulder dislocations, loss of bone, or ankylosis.  Painful movement of right shoulder was noted.  X-ray of the right shoulder was normal.  The diagnosis was right shoulder residuals of status post subacromial decompression.  The examiner stated that this had no effect on occupational activities, moderate effect on exercise, and mild effect on chores/shopping/sports.

Private and VA medical records show complaints of shoulder pain.  VA treatment note dated in October 2007 reflects chronic right shoulder pain since 1999, with subsequent surgery that did not improve the pain.  Pain was noted to wake the Veteran at night and Motrin provides only a mild relief.  The Veteran also complained of elbow pain with swelling that responds to Motrin.  Objectively, the right shoulder had no tenderness, full range of motion, and no instability.  VA treatment records dated in December 2007 reflect the Veteran was bothered by shoulder pain, worse on the right, with working in a motorcycle repair shop.  He reported daily pain.  By history, he had right shoulder arthroscopy in 2000 and was told he had a rotator cuff tear along with a labral tear.  He denied any relief from the surgery.  Objectively, there was impingement sign in the right shoulder but no weakness.  There was pain in the acromioclavicular joint with overhead motion of shoulder.  X-ray showed spurring of the right shoulder joint.  A cortisone injection was given for relief of symptoms with good results.

Report of VA examination dated in August 2012 reflects a diagnosis for right shoulder rotator cuff tear.  By history, the Veteran had chronic pain in the right shoulder in 1999 and developed severe pain with decreased range of motion after completing a pull-up.  He then had repair of rotator cuff and labrum in 2000.  The Veteran stated that, since the surgery, he has had constant pain (8/10) and difficulty with sleeping due to pain.  He reported flare-ups described as "daily and constant pain."  Range of motion testing showed flexion to 100 degrees with pain beginning at 90 degrees; and abduction to 100 degrees with pain at 100 degrees.  There was no additional limitation of motion following repetitive use testing.  There was pain on movement following repetitive use testing, but no weakened movement, excess fatigability, or incoordination.  There was localized tenderness on palpation, but no guarding of movement, impaired muscle strength, or ankylosis.  Muscle strength was 5/5 (normal).  Hawkin's impingement and external rotation/infraspinatus strength tests were positive.  There was a positive history of mechanical symptoms (clicking, catching, etc.)  There was no history of recurrent dislocation (subluxation) or evidence of clavicle or scapula impairment.  The examiner noted past surgery but there was no scar.  The examiner noted that the Veteran did not have functional impairment such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  The functional impact from the shoulder disability was described as   "He works as a motorcycle mechanic [and it is] hard to twist and pull, so he has to change to desk job."

The medical evidence more nearly reflects the criteria for a 20 percent evaluation from August 15, 2012, based on shoulder motion effectively limited to 90 degrees (shoulder level) due to pain on VA examination in August 2012.  A higher evaluation is not warranted from August 15, 2012, as the evidence does not more nearly reflect limitation of motion of the right shoulder to midway between side and shoulder level or to 25 degrees from the side.  Also, an evaluation in excess of 10 percent for the period prior to August 15, 2012, is not warranted since neither the lay nor the medical evidence more nearly reflects shoulder motion to shoulder level or worse.

The Board accepts that the Veteran is competent to report that his disability is worse.  Layno, supra.  The Board further accepts that the Veteran has functional impairment, pain, and pain on motion.  See DeLuca, supra.  Furthermore, the Board finds the Veteran's own reports of symptomatology to be credible.  However, neither the lay nor medical evidence reflects the functional equivalent of symptoms required for a higher evaluation prior to or from August 15, 2012.  In order to warrant a higher evaluation prior to August 15, 2012, there must be the functional equivalent of limitation of the arm to shoulder level.  In order to warrant a higher evaluation from August 15, 2012, there must be the functional equivalent of limitation of the arm to midway between side and shoulder level or to 25 degrees from side.  See 38 C.F.R. 4.71a, Diagnostic Code 5201.  Pain alone does not constitute functional loss under VA regulations.  Mitchell supra. at 32 (2011).

The Board has considered whether a higher or separate disability evaluation is available under any other potentially applicable provision of the rating schedule.  However, neither a higher nor separate evaluation is warranted based on any other provision of the rating schedule as there is no ankylosis, impairment of the humerus, or impairment of the clavicle or scapula.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202, 5203.

Also, there is no basis to further stage the rating as the evidence shows no distinct period where the disability exhibited symptoms that would warrant a different rating.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings).

Accordingly, the claim for a 20 percent evaluation (and no more) for right shoulder disability from August 15, 2012, is granted; but the claim for an evaluation in excess of 10 percent prior to August 15, 2012, is denied.  As the evidence of record is not roughly in equipoise, there is no doubt to resolve.  38 U.S.C.A. § 5107 (West 2002); Gilbert, supra. at 53 (1990).

Extraschedular Consideration

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the record reflects that the manifestations of the disabilities, pain and limitation of motion, are specifically contemplated by the schedular criteria.  Accordingly, the Board has concluded that referral of this case for extra-schedular consideration is not in order.  Id.


ORDER

An evaluation in excess of 10 percent prior to August 15, 2012, and in excess of 20 percent from August 15, 2012, for right tennis elbow is denied.

A 20 percent evaluation and no more for residuals of status post right shoulder arthroscopy from August 15, 2012, is granted.

An evaluation in excess of 10 percent for residuals of status post right shoulder arthroscopy prior to August 15, 2012, is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


